DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “diffusion medium” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 12 objected to because of the following informalities: “a second ultrasonic transceiver receive a sonic signal” seems to contain a mistake, wherein the addition of “transceiver to receive” would help provide clarity.  Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: 

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim(s) 2, 6, and 19 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re claim 2; the limitation(s), “a measured speed or frequency of sound through air on the air airflow path” are unclear. The limitation of “a measured speed or frequency of sound through air on the air airflow path” is confusing, it is unclear as to how the limitation of “a measured speed” relates to the previous recitation of a measured speed above; furthermore, it is unclear how the limitation of “frequency of sound through air” refers to the previous recitation of frequency of sound through air above. It is suggested that this limitation be revised to “the measured speed or the frequency of the sound through the air on the air flow path”, or the equivalent in order to help provide further clarity.
In re claim 6; the limitation(s), “air on the airflow path” are unclear. The limitation of “air on the airflow path” is confusing as it is unclear how it relates so the previous recitation of air on the airflow path above in re claim 2.
In re claim 19; the limitation(s), “wherein the diffusion openings are disposed along a housing wall extending parallel to the ultrasonic pathway” are unclear. The limitation of “extending parallel” is confusing as it is unclear whether the openings disposed along a housing extend parallel to the ultrasonic pathway or if the wall structure of the housing extends parallel to the ultrasonic pathway, and in part renders the claim indefinite. The claimed feature is further disclosed as ports (68) along the housing shown in FIG. 2 and 3 [0041]. For the purpose of examination, the claimed limitation “wherein the diffusion openings are disposed along a housing wall extending parallel to the ultrasonic pathway” will be interpreted as a diffusion opening extending parallel along a housing which encompasses an ultrasonic pathway.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-4 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goel (US 20180119977 A1), and further in view of Livingston (US 20020062681 A1) and Huseynov (US 20170089800 A1).
In re claim 2, Goel discloses an air conditioning or heat pump system, comprising 
an airflow path (FIG.1; air 130 115) in operative fluid communication with a conditioned space (FIG.1; 102); 
a first heat exchanger comprising 
a first side (portion of 128 inside air duct) in operative fluid communication with the conditioned airflow path (FIG.1; system 100), and 
a second side (cooling device 128) in operative thermal communication with the first side and in operative fluid communication with a refrigerant that comprises a flammable compound (“includes a cooling unit including a flammable refrigerant”; [0040]);  
an enclosed refrigerant flow path (refrigerant line 146 148) comprising the refrigerant and connecting the second side of the first heat exchanger with 
a second heat exchanger (condenser 152) in thermal communication with an external heat source or heat sink (airflow coming from left of 152 by fans 154); 
a flammable-component detector (166) in operative fluid communication with the airflow path [0024], 
a microprocessor [0020] configured to characterize a flow condition of the airflow as active or non- active and further configured to determine a presence of the flammable compound. (“The processing unit 134 may prepare a blower-control signal to active the blower in response a detection signal indicative of a flammable component at or near an alert threshold.”; [0030]) and further configured to determine a presence of the flammable compound through air on the airflow path [0024].  

Goel lacks:
an ultrasonic sensor in operative fluid communication with the airflow path, configured to 
measure a speed of sound through air on the airflow path; 
a microprocessor configured to characterize a flow condition of the airflow as active or non- active by a measured speed or frequency of sound through air on the airflow path, and further configured to determine a presence of the flammable compound by a measured speed or frequency of sound through air on the airflow path. 

Regarding the limitations; It should be noted that Goel discloses a consideration for flammable-component detectors but is silent as the use of an ultrasonic design to measure the speed or frequency of sound through air on the airflow path. 
Livingston discloses, in an invention regarding an oxygen sensor and flow meter device, a consideration for an ultrasonic sensor in communication with an airflow configured to measure a speed of sound through air on the airflow path and further configured to determine the presence of a compound by the measured speed or frequency results (FIG.1; [0007, 0009]). However; Livingston is silent as to use of an ultra-sonic sensor device in detecting flammable compounds. 
Huseynov discloses, in an invention for ultrasonic gas leak detectors and methods, a consideration for using ultrasonic devices to characterize an air flow in detecting leaks [0041]. Huseynov further discloses an advantage in using ultrasonic devices for detecting “highly flammable gases” [0064] over other imaging solutions and teaches considerations for protecting the ultrasonic device from exposure to flammable gases and accidental ignitions [0039]. 
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to modify the system of Goel to include flammable-component detectors configured to characterize an airflow by measuring the speed or frequency of sound through air on the airflow path, as taught by Livingston, to determine the presence of flammable compounds for the advantageous reasons taught by Huseynov.  
One of ordinary skill in the art would recognize the benefits of this modification as ultrasonic detection provides a more comprehensive approach for monitoring gas states than other methods. In comparison, infrared gas cloud imaging is often expensive and sensitivity varies depending on the gas compound being monitored; drawbacks that an ultrasonic solution does not suffer from. Furthermore, flammable gases such as hydrogen cannot by detected by optical or infrared means but can be easily detected by ultrasonic detectors [Huseynov; 0063-0064]. 
In re claim 3, Goel discloses the system of claim 2, wherein the refrigerant has a class 2 or class 2L or class 3 flammability rating according to ASHRAE 34-2016 (“The flammable refrigerant may be, without limitation, any of the following: any A2L, A2, A3, B2, or B3 refrigerant”; [0017]).   
In re claim 4, Goel discloses system of claim 2, wherein the airflow path includes a fan configured to induce the active flow condition (“In some embodiments, a sample blower 182 may be added to pull sample fluid past the flammable-component detector 166 and be used with valves 178, 180 or may be blowers individually associated with the probes 174, 176 and individually activated.”; [0035]). Goel further discloses the system is capable of activating a fan in response to the determination of a presence of a flammable compound (“The processing unit 134 may prepare a blower-control signal to active the blower in response a detection signal indicative of a flammable component at or near an alert threshold.”; [0030])
In re claim 10, Goel discloses the system of claim 2, wherein determination of the presence of the flammable compound in a non-active flow condition and an active flow condition is induced in response to a determination of the presence of the flammable compound (“The processing unit 134 may prepare a blower-control signal to active the blower in response a detection signal indicative of a flammable component at or near an alert threshold.”; [0030]).  
Goel lacks:
wherein determination of the presence of the flammable compound is based on a speed of sound measured with the airflow path

Regarding the limitations; the lacking limitations of claim 10 are similar in scope to those of discussed in claim 2, for more information regarding these limitations please see in re claim 2.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goel (US 20180119977 A1), and Livingston (US 20020062681 A1) and Huseynov (US 20170089800 A1), as applied to claim 2 above and further in view of Hishinuma (US 20180128666 A1).
In re claim 6, Goel lacks the system of claim 2, wherein the determination of the flow condition, the presence of the flammable compound or both is based on transit times of a bi-directional sonic signal across a fixed distance through air on the airflow path.  
It should be noted: The proposed system of Goel uses the method of Livingston to detect compounds within an airflow. However, Livingston distinctly discloses improvements upon the prior art, with regards to bi-directional sonics sensing [0005], in disclosing a system that increases effectiveness and decreases cost [0007-0008]. 
Regarding the limitation; Hishinuma discloses in a similar invention, regarding gas and heating value estimation methods, a consideration for using a pair of ultrasonic transducers (150a 150b) arranged upstream and downstream along a flow of gas flowing through a gas flow path (14), wherein the ultrasonic flow meter (150) can bi-directionally measure the propagation of an ultrasonic wave from one transducer to another to measure a flow condition (FIG. 4; [0045, 0049]).  
 Huseynov discloses, in an invention for ultrasonic gas leak detectors, a consideration for using ultrasonic devices to characterize an air flow in detecting leaks [0041]. Huseynov further discloses an advantage in using ultrasonic devices for detecting “highly flammable gases” [0064] over other imaging solutions and teaches considerations for protecting the ultrasonic device from exposure to flammable gases and accidental ignitions [0039]. 
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to modify the system of Goel to include wherein the determination of the flow condition, the presence of the flammable compound or both is based on transit times of a bi-directional sonic signal across a fixed distance through air on the airflow path, as taught by Hishinuma, for the advantageous reasons taught by Huseynov.  
One of ordinary skill in the art would recognize the benefits of this modification as ultrasonic detection provides a more comprehensive approach for monitoring gas states than other methods. Furthermore, a bi-directional sonic signal is a known and effective means for measuring the characteristics of air by comparing values in either direction of flow. In comparison, infrared gas cloud imaging is often expensive and sensitivity varies depending on the gas compound being monitored; drawbacks that an ultrasonic solution does not suffer from. Furthermore, flammable gases such as hydrogen cannot by detected by optical or infrared means but can be easily detected by ultrasonic detectors [Huseynov; 0063-0064]. 
Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goel (US 20180119977 A1), and further in view of Livingston (US 20020062681 A1) and Huseynov (US 20170089800 A1), as applied to claim 2 above and further in view of Yamada (US 20210318012 A1).
In re claim 8, Goel lacks the system of claim 2, wherein the airflow path includes a heater, and wherein activation of the heater requires determination of an active flow condition on the airflow path. 
Regarding the limitation, “…determination of an active flow condition on the airflow path”; It should be noted that the proposed system is capable of detecting a flammable component and is further configured to activate a blower upon detection of flammable components, inducing an active flow condition. The scope of the lacking limitation is similar in scope to that of claim 2, for more information regarding this limitation please see in re claim 2.
Regarding the remaining limitations; Yamada discloses in a similar invention, regarding air conditioning, a consideration for an airflow path which includes a separate heat source activated upon determination of an active flow condition (“In the refrigerant circuit, a flammable refrigerant is sealed as the refrigerant. When starting air conditioning in the room with the separate heat source unit, the control unit brings a state where the indoor fan is in operation, before causing an operation for burning fuel in the furnace, or causing an operation for generating heat by energization in the electric heater.”; [0004]). Yamada further discloses starting an indoor fan when beginning the separate heating source operation (“for bringing a state where the indoor fan 40 is in operation, and also a process of using the refrigerant sensor 33 (step ST4), before causing an operation for burning fuel in the furnace unit 5. “; [0099]).
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to modify the proposed system of Goel to include a heater in an airflow path wherein activation of the heater requires determination of an active flow condition on the airflow path, as taught by Yamada. 
One of ordinary skill in the art would recognize the benefits of this modification in that by determining an active airflow before activating a heater, a system is capable of ventilating flammable gases from an internal airflow path before beginning a sperate heating mode; reducing the possibility of flammable refrigerant being ignited by the activation of a separate heat source and eliminating the risk of leaked flammable gases during heating operations [0005-0007].  
In re claim 9, Goal lacks a system according to claim 8, wherein the heater is configured to be activated in response to a system heat demand signal in a condition of heat pump shut-down initiated by a determination of the presence of the flammable compound.  
Regarding the limitation; Yamada discloses in a similar invention, regarding air conditioning, a consideration for when the refrigerant sensor 33 detects a flammable refrigerant, that the control unit 8 can quickly stop air conditioning in the room with the heat pump unit 60 (the heat pump heating operation) and air conditioning in the room with the separate heat source unit 70 (the separate heat source heating operation) [0097]. Yamada further discloses that for continued heating operations within the system (FIG.4), a separate heat source operation is requested in an air conditioning system (1) that has been stopped [0100] and upon determination of an active air flow after responding to detection of a flammable component, the air conditioning system to starts the separate heat source heating operation [0102].  
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to modify the proposed system of Goel to include wherein the heater is configured to be activated in response to a system heat demand signal in a condition of heat pump shut-down initiated by a determination of the presence of the flammable compound, as taught by Yamada. 
One of ordinary skill in the art would recognize the benefits of this modification as it would provide a system configured to address the safety hazards of refrigerant leaks by not only stopping a heating operation when a flammable compound is detected, but also determining that the system has been properly ventilated before activating a heating operation. Reducing the possibility of flammable refrigerant being ignited by the activation of a separate heat source and eliminating the risk of leaked flammable gases during heating operations [0005-0007]. Moreover; by providing a separate heat source heating operation, configured to activate once the heat pump has been shut down, the system is able to continue conditioning an enclosed space maintaining user conditions until a detected leak can be addressed and normal operations resumed.   
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goel (US 20180119977 A1), and Livingston (US 20020062681 A1) and Huseynov (US 20170089800 A1), as applied to claim 2 above and further in view of Bergamini (US 6539812 B1).
In re claim 12, Goel lacks the system of claim 2, wherein speed of sound through air on the airflow path is measured with a sonic sensor comprising: 
a housing including an active flow inlet in operative fluid communication with the airflow path, 
an active flow outlet in operative fluid communication with the airflow path, and 
a measured flow path within the housing between the active flow inlet and the active flow outlet, and a 
first ultrasonic transceiver configured to generate a sonic signal; 
a second ultrasonic transceiver receive a sonic signal, 
said first and second ultrasonic transceivers arranged to provide a sonic pathway through the measured flow path; and 
a plurality of diffusion openings in the housing configured to provide operative molecular diffusion communication between outside of the housing and the sonic pathway.  

Regarding the limitations; Livingston discloses in a similar invention; a consideration wherein speed of sound through air on an airflow path is measured with a sonic sensor (“The receiver produces a receive signal whose phase represents the speed of sound and therefore the composition of the sample of gas passing through the chamber.” [0009]), comprising a housing (12) with an inlet port (14) and an outlet port (16). A measured flow path within the housing between an inlet and outlet (“The gas under test is injected through the inlet port 14, flows through the interior of the acoustical pipe 22, and exits via the gas outlet port 16.” [0022]), and a first ultrasonic transceiver configured to generate a sonic signal (ultrasonic transmitter 18), a second ultrasonic transceiver to receive a sonic signal (ultrasonic receiver 20) arranged to provide a sonic pathway through the measured flow path (“transmitting an ultrasonic pulse into the chamber in a direction with the flow of gas”; [0009]). However, Livingston lacks disclosure regarding a plurality of diffusion openings. 
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to modify the proposed system of Goel to include wherein speed of sound through air on the airflow path is measured with a sonic sensor comprising: a housing including an active flow inlet in operative fluid communication with the airflow path, an active flow outlet in operative fluid communication with the airflow path, and a measured flow path within the housing between the active flow inlet and the active flow outlet, and a first ultrasonic transceiver configured to generate a sonic signal; a second ultrasonic transceiver to receive a sonic signal, said first and second ultrasonic transceivers arranged to provide a sonic pathway through the measured flow path, as taught by Livingston.   
One of ordinary skill in the art would recognize the benefits of this modification as the proposed system of Goel includes flammable-component detectors which comprise an ultrasonic design, as taught by Livingston. It would be obvious to one of ordinary skill to include wherein the adapted ultrasonic design of the flammable-component detectors comprise a housing configured to provide an active airpath between an inlet and outlet, in operative communication with the airflow, wherein first and second ultrasonic transceivers arrange a sonic pathway through the measured flow of air through the housing. In this way the device of Livingston is enabled to properly measure the speed or frequency of sound through air and can be configured effectively within the proposed system.    
Regarding the limitation, “…a plurality of diffusion openings in the housing configured to provide operative molecular diffusion communication between outside of the housing and the sonic pathway.”; Bergamini discloses in a similar invention, regarding a system for measuring gas by means of ultrasound, a consideration for providing a housing for a measurement tube configured with a plurality of diffusion openings in the housing to provide molecular diffusion communication between outside of the housing and the sonic pathway (FIG. 4; Radial slots 9, 10; Col 6; ln[0051]) . 
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to modify the proposed system of Goel to include a plurality of diffusion openings in the housing configured to provide operative molecular diffusion communication between outside of the housing and the sonic pathway, as taught by Bergamini. 
One of ordinary skill in the art would recognize the benefits of this modification as it would provide a broader range of possible gas samples to enter into a test chamber for ultrasonic analysis; creating a more comprehensive sample size and a reducing the effects of non-uniformity by preventing sampling bias within system analysis. 
Claim(s) 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Livingston (US 20020062681 A1), and further in view of Bergamini (US 6539812 B1). 
In re claim 13, Livingston discloses a combination sensor for gas composition and gas flow (gas measurement device 10) in monitoring values corresponding to the speed of sound through air on an airflow path measured with a sonic sensor (“The receiver produces a receive signal whose phase represents the speed of sound and therefore the composition of the sample of gas passing through the chamber.” [0009]), comprising a housing (12) with an inlet port (14) and an outlet port (16). A measured flow path within the housing between an inlet and outlet (“The gas under test is injected through the inlet port 14, flows through the interior of the acoustical pipe 22, and exits via the gas outlet port 16.” [0022]), and a first ultrasonic transceiver configured to generate a sonic signal (ultrasonic transmitter 18), a second ultrasonic transceiver to receive a sonic signal (ultrasonic receiver 20) arranged to provide a sonic pathway through the measured flow path (“transmitting an ultrasonic pulse into the chamber in a direction with the flow of gas”; [0009]).
Livingston lacks:
a plurality of diffusion openings in the housing configured to provide operative molecular diffusion communication between outside of the housing and the sonic pathway.  

Regarding the limitation, “…a plurality of diffusion openings in the housing configured to provide operative molecular diffusion communication between outside of the housing and the sonic pathway.”; Bergamini discloses in a similar invention, regarding a system for measuring gas by means of ultrasound, a consideration for providing a housing for a measurement tube configured with a plurality of diffusion openings in the housing to provide molecular diffusion communication between outside of the housing and the sonic pathway (FIG. 4; Radial slots 9, 10; Col 6; ln[0051]) . 
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to modify the proposed system of Goel to include a plurality of diffusion openings in the housing configured to provide operative molecular diffusion communication between outside of the housing and the sonic pathway, as taught by Bergamini. 
One of ordinary skill in the art would recognize the benefits of this modification as it would provide a broader range of possible gas samples to enter into a test chamber for ultrasonic analysis; creating a more comprehensive sample size and a reducing the effects of non-uniformity by preventing sampling bias within system analysis. 
In re claim 20, Livingston discloses the sensor of claim 13, wherein the measured flow path extends in a non-parallel direction to a gas flow direction outside of the housing (FIG.1; gas inlets 14 16, acoustical pipe 22).  
Claim(s) 15, 16, 18 and 19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Livingston (US 20020062681 A1), and Bergamini (US 6539812 B1), as applied to claim 13 above and further in view of Williamson (US 20120079871 A1). 
In re claim 15, Livingston lacks the sensor of claim 13, wherein the diffusion openings include a diffusion medium that inhibits bulk gas flow through the diffusion openings.  
Regarding the limitation; Williamson discloses in a similar invention, regarding gas detecting devices, a consideration for the use of a diffusion medium membrane to selectively allow sample gas and target species to pass through to a test region [0051]. Williamson further discloses that the diffusion medium membrane can be positioned to inhibit bulk gas flow such that only “passively occurring” diffusion may occur [0084].
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to modify the proposed system of Livingston to include discussion openings comprising a diffusion medium that inhibits bulk gas flow through the diffusion openings, as taught by Williamson. 
One of ordinary skill in the art would recognize the benefits of this modification as it would yield a system capable of filtering ultrasonic analysis from interference elements (dust) and provide; “(a) a higher number of sample gas molecules passing through the membrane to the test region and (b) faster diffusion of sample gas molecules through the membrane and into the test region. These factors, respectively, lead to a gas detector apparatus that can detect an undesirable fire event sooner by having a lower activation threshold (ie a less advanced fire can be detected) and a faster response time (ie alarm lag time due to inherent slowness in the gas detector apparatus is reduced)” [0047, 0051].
In re claim 16, Livingston lacks the sensor of claim 15, wherein the flow medium includes a mesh, screen, or membrane.  
Regarding the limitation; Williamson discloses in a similar invention, regarding gas detecting devices, a consideration for the use of a membrane to allow sample gas and target species to pass through to a test region [0051]. For further discussion regarding the claimed limitation, please see in re claim 15. 
In re claim 18, Livingston discloses the sensor of claim 13, wherein the housing and the ultrasonic transceivers are configured to provide an indirect sonic pathway between the first and second ultrasonic transceivers (“The acoustical housing 12 may include an acoustical reflector 24 positioned near the receiver 20 to deflect at least some of the sonic waves emitted from the two transmitters 18a, 18b in a direction toward the ultrasonic receiver 20.”; [0025])
In re claim 19, Livingston lacks the sensor of claim 13, wherein the diffusion openings are disposed along a housing wall extending parallel to the ultrasonic pathway.  
Regarding the limitation; Williamson discloses in a similar invention, regarding a gas detecting apparatus, a consideration for a sample passage which comprises a membrane opening positioned parallel to the direction of bulk flow [0084]. 
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to modify the proposed system of Livingston to include wherein the diffusion openings are disposed along a housing wall extending parallel to the ultrasonic pathway within a bulk flow, as taught by Williamson. 
One of ordinary skill in the art would recognize the benefits of this modification as it would provide wherein if there is otherwise no flow control structure present, positioning the diffusion membrane parallel to a bulk flow will cause only “passively occurring” diffusion and convection of sample gas molecules [0084]. In this way the system is enabled to take comprehensive samples of an airflow path without altering or affecting the rate or condition at which the air is flowing prior to analysis. 
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Livingston (US 20020062681 A1), and Bergamini (US 6539812 B1), as applied to claim 13 above and further in view of Hishinuma (US 20180128666 A1 ).
In re claim 17, Livingston lacks the sensor of claim 13, wherein the housing and the ultrasonic transceivers are configured to provide a direct sonic pathway between the first and the second ultrasonic transceivers.
It should be noted: The proposed system of uses the method of Livingston to detect compounds within an airflow. However, Livingston distinctly discloses improvements upon the prior art, with regards to direct bi-directional sonics sensing [0005], in disclosing a system that increases effectiveness and decreases cost [0007-0008]. 
Regarding the limitation; Hishinuma discloses in a similar invention, regarding gas and heating value estimation methods, a consideration for using a pair of ultrasonic transducers (150a 150b) arranged upstream and downstream along a flow of gas flowing through a gas flow path (14), wherein the ultrasonic flow meter (150) can bi-directionally measure the propagation of an ultrasonic wave from one transducer to another to measure a flow condition (FIG. 4; [0045, 0049]).  
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to modify the proposed system of Livingston to provide wherein the housing and the ultrasonic transceivers are configured to provide a direct sonic pathway between the first and the second ultrasonic transceivers, as taught by Hishinuma. 
One of ordinary skill in the art would recognize the benefits of this modification as providing a direct sonic pathway between two transceivers enables a system to properly measure the propagation of a soundwave without interference from outside factors within the sonic pathway. 
Claim(s) 22, 23, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goel (US 20180119977 A1), and further in view of Livingston (US 20020062681 A1).
In re claim 22, Goel discloses a method of monitoring airflow along an airflow path, comprising: determining a flow condition of the airflow as active or non-active and determining a presence of a flammable compound (“The processing unit 134 may prepare a blower-control signal to active the blower in response a detection signal indicative of a flammable component at or near an alert threshold.”; [0030]). 
Goel lacks:
a method of monitoring airflow along an airflow path, comprising: 
measuring a speed or frequency of sound through air on the airflow path;
determining a flow condition of the airflow as active or non-active
based on a measured speed or frequency of sound through air on the airflow path;
determining a presence of a flammable compound
based on a measured speed or frequency of sound through air on the airflow path

Regarding the limitations; Livingston discloses an ultrasonic device for measuring of a speed or frequency of sound to identify oxygen compounds in an airflow. The method claims of 22 as recited above are similar in scope to the limitations of the system of claim 2, for information regarding these limitations please see in re claim 2. 
In re claim 23, Goel discloses the method of claim 22, wherein the airflow path includes a fan configured to induce the active flow condition and the fan is activated in response to the determination of a presence of a flammable compound (“The processing unit 134 may prepare a blower-control signal to active the blower in response a detection signal indicative of a flammable component at or near an alert threshold.”; [0030]).  
In re claim 26, Goel discloses the method claim 22, wherein determination of the presence of the flammable compound in a non-active flow condition and further wherein an active flow condition is induced in response to a determination of the presence of the flammable compound. (“The processing unit 134 may prepare a blower-control signal to active the blower in response a detection signal indicative of a flammable component at or near an alert threshold.”; [0030]).  
Goel lacks:
wherein determination of the presence of the flammable compound is based on a speed of sound measured with the airflow path

Regarding the limitations; the method claims of 26 as recited above are similar in scope to the limitations of the system of claims 10 and 2, for information regarding these limitations please see in re claim 2 and in re claim 10. 
Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goel (US 20180119977 A1), and Livingston (US 20020062681 A1), as applied to claim 22 above and further in view of Hishinuma (US 20180128666 A1).
In re claim 24, Goel lacks the method claim 22, wherein the determination of the flow condition and the presence of the flammable compound is based on transit times of a bi-directional sonic signal across a fixed distance through air on the airflow path.  
Regarding the limitation; the method claims of 24 as recited above is similar in scope to the limitations of the system of claim 6, for information regarding these limitations please see in re claim 6. 
Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goel (US 20180119977 A1), and Livingston (US 20020062681 A1), as applied to claim 22 above and further in view of Yamada (US 20210318012 A1).
In re claim 25, Goel lacks the method claim 22, wherein the airflow path includes a heater, and wherein activation of the heater requires determination of an active flow condition on the airflow path.  
Regarding the limitation; the method claims of 25 as recited above is similar in scope to the limitations of the system of claim 8, for information regarding these limitations please see in re claim 8. 
Conclusion
See PTO-892: Notice of references cited. 
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW JOHN MOSCOLA whose telephone number is (571)272-6944. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW JOHN MOSCOLA/Examiner, Art Unit 3763                                                                                                                                                                                                        /FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763